LANDAU, J.,
dissenting.
ORS 107.431(1) provides that, upon a showing that the custodial parent “has interfered with or denied without good cause the exercise of the [noncustodial] parent’s visitation rights,” the court may “terminate or modify” the child support. In this case, mother has repeatedly — upwards of 40 times — interfered with father’s visitation rights completely and without cause. In my view, the statute was intended to address cases such as this one. I respectfully dissent, therefore, from the majority’s decision to the contrary.
That mother unreasonably and repeatedly denied father visitation in this case is beyond dispute. As father explained:
“It started off when the child was born. Shortly before the child was born, I got a letter — I don’t have that with me today — but the letter went to my mom’s house where I was staying at the time and it said that if I showed up at the hospital when she was having this baby or had anything to do with it that I’d be arrested and thrown out of the hospital. This is my child being born so I showed up at the hospital the day that he was born and subsequently they took the baby and ran down the hall and I did nothing but stand there and the nurses came back and they took a look at my paperwork and apologized to me for ever having done that but there again it was the start of the attempts that were denied me.
“Since that time I’ve went to her residence, I would say, probably thirty or forty times minimum at the exact dates and times that I should be there and was always denied visitation. I would walk up, knock on the door. As soon as I knocked on the door — she’s got a bad temper. I’d knock on her door and she’d say, “Who is it?’
“And I’d say, ‘Well, it’s me. I’m here for my visitation.’
“She’d tell me that’s off.
“And I would say, ‘Okay, I’m documenting that I tried.’ That’s all I would say. I would walk down and get in my car and drive off. This happened probably thirty times. Well, each time I tried to do that, she would file a stalking complaint against me with the city police department. * * *
*443«ifc * ifc * *
“[T]he entire time that we’ve been separated, it has been a constant thing. Every single time I go to get visitation, she turns me into the police, she calls in a stalking complaint. Every one of these complaints have been investigated and found to be unfounded, which they are. It even went so far as she couldn’t get any results out of the city police department that she went to the Sheriffs Office and they did their investigations and whatever they needed to and that didn’t work for her, so she went to the State Police Department. They put an investigator on the case, Dean Perske. He’s investigated every single allegation since the start of our time that we were separated and every one of those turned out to be a false thing.”
The trial court found, on the basis of father’s unrebutted testimony, that mother did unreasonably interfere with visitation. The court concluded, however, that father could not avail himself of the remedies afforded under ORS 107.431(1) without first bringing contempt and change of custody proceedings:
“I am not willing and I’m not aware of any Judge that’s necessarily going to be willing to simply terminate your obligation based upon her actions absent further efforts by you to enforce your rights through contempt proceedings and through, in fact, petitions to change custody * *
In my view, the trial court clearly was wrong. The statute does not require that. To the contrary, it plainly states that “[a] showing that the [custodial] parent * * * interfered with or denied without good cause the exercise of the parent’s visitation rights” is sufficient to warrant modification or termination of child support. I would reverse and remand on that basis alone.
The majority does not address the trial court’s error in reading into the statute conditions that do not appear in the text. It nevertheless affirms the judgment for two reasons, neither of which I find persuasive.
*444First, the majority contends:
“The trial court observed both parties, heard their conflicting statements and assessed their credibility before ruling. On de novo review, we exercise our own judgment on the facts before us, but we give deference to the trial court’s assessment of credibility. We substitute our judgment for the trial court’s judgment only if we have principled reasons to do so. In this case, we decline to substitute our judgment for the trial court’s.”
151 Or App at 440 (citation omitted). The majority’s statement of the law certainly is without flaw. But its application of the law to this case is incorrect. The trial court did not “observe[ ] both parties, hear[ ] their conflicting statements and assess[ ] their credibility.” Mother never testified. She was invited to do so, but she walked out of the hearing in the middle of her opening statement. Father did testify. And, on the basis of that testimony, the trial court found that mother unreasonably withheld visitation. It made no credibility findings. There is nothing to which we should defer in this case.
Second, the majority states that ORS 107.431(1)
“unambiguously provides that the court ‘may terminate or modify [child support].’ Nothing in the plain language of the statute declares that it was intended to entitle noncustodial parents to escape their child support obligations. Rather, the context shows that ORS 107.431(1) was intended to be a tool in resolving visitation disputes.”
151 Or App at 440-41 (emphasis in original). Of course, the majority is correct in asserting that the statute does not require termination of child support. The statute does say, however, that “[a] showing that the [custodial] parent * * * interfered with or denied without good cause the exercise of the [noncustodial] parent’s visitation rights” is sufficient — at least in some cases — to warrant termination or modification of support. The question, then, is why in this case, in which mother never has allowed father to see his child, the statutory remedy does not apply.
The majority responds to that question by asserting that to apply the statute merely upon proof of unreasonable interference with visitation is contrary to the policy that child support is intended to benefit the child and not the custodial *445parent. I respectfully suggest that the majority’s concerns in that regard are addressed more appropriately to the legislature, which — rightly or wrongly — has made the policy decision to allow the termination of child support to be used as a means of enforcing visitation rights. In any event, under the facts of this case, in which the child support will be paid into a trust fund — and not to the child or his mother — for another 13 years, the majority’s observation is beside the point.
In short, father has demonstrated that mother has interfered with visitation without just cause. Pursuant to ORS 107.431(1), on de novo review, I would reverse the trial court and remand for entry of a judgment terminating child support.
Warren and Riggs, JJ., join in this dissent.